    Case 2:19-cv-00086-LGW-BWC Document 75 Filed 08/12/20 Page 1 of 2

                                                                                                        FILED
                                                                                             John E. Triplett, Acting Clerk
                                                                                              United States District Court

                        IN THE UNITED STATES DISTRICT COURT                               By casbell at 3:50 pm, Aug 12, 2020
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    JUAN CARLOS CASTANON,

                 Plaintiff,                                      CIVIL ACTION NO.: 2:19-cv-86

         v.

    COOPER TIRE AND RUBBER COMPANY,

                 Defendant.


                         SECOND AMENDED SCHEDULING ORDER

        On July 17, 2020, the Court issued an Order granting the parties’ joint motion to extend

stay of deadlines. Doc. 74. In that Order, the Court ordered the parties to file a proposed

amended scheduling order. Id. at 2. The parties have consulted and jointly proposed an

amended scheduling order. Accordingly, the Court sets forth the following deadlines in this

case.


WRITTEN DISCOVERY UNDER RULES 33
THROUGH 36 OF THE FEDERAL RULES OF CIVIL
PROCEDURE 1                                                                             October 15, 2020


DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE NOT BEEN DESIGNATED AS EXPERTS                                                  November 16, 2020


POST-FACT DISCOVERY STATUS CONFERENCE                                                November 23, 2020


LAST DAY TO SERVE EXPERT WITNESS REPORTS
BY PLAINTIFF                                                                          December 11, 2020

1
        The Court fully expects the parties to have initiated all discovery requests by this deadline.
    Case 2:19-cv-00086-LGW-BWC Document 75 Filed 08/12/20 Page 2 of 2




LAST DAY TO SERVE EXPERT WITNESS REPORTS
BY A DEFENDANT                                                                        January 22, 2021


DISCOVERY DEPOSITIONS OF WITNESSES WHO
HAVE BEEN DESIGNATED AS EXPERTS                                                           April 1, 2021


POST-DISCOVERY STATUS REPORT DUE 2                                                        April 6, 2021


POST-DISCOVERY STATUS CONFERENCE                                                         April 12, 2021


LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE                                                                May 7, 2021


DEPOSITIONS OF ALL WITNESSES TAKEN FOR USE
AT TRIAL                                                                                   June 4, 2021


PRE-TRIAL ORDER DUE                                                                        July 7, 2021

        All other deadlines and instructions set forth in the Court’s prior Orders shall remain in

full force and effect. Docs. 50, 65.

        SO ORDERED, this 12th day of August, 2020.




                                         ____________________________________
                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA



2
        A Status Report Form is available on the Court’s website www.gasd.uscourts.gov under “forms.”
The parties are directed to use the content and format contained in this Form when reporting to the Court.


                                                    2
